934 F.2d 321Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, individually and on behalf of allothers similarly situated, Petitioner.
No. 91-8106.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

On Petition for Writ of Mandamus.
Curtis L. Wrenn, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis Wrenn brought this petition for a writ of mandamus seeking an order directing the district court to reopen a case which it dismissed in January 1991.  He claimed that he did not receive notice of the dismissal in time to file a notice of appeal in compliance with Fed.R.App.P. 4(a).1


2
A mandamus petition may not be used as a substitute for appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Further, mandamus relief is not appropriate when there is another remedy available to the petitioner.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because Wrenn may file a motion for reconsideration in the district court pursuant to Fed.R.Civ.P. 60(b), and because he may not use this petition to avoid the time requirements of Fed.R.App.P. 4(a), we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid the decisional process.


3
PETITION DENIED.



1
 We note that failure to receive notice of an order entered by the clerk does not serve to extend the time in which a notice of appeal may be filed.  Fed.R.Civ.P. 77(d)